DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s AFCP request and response filed 1/27/2021 was received.  Although not entered, the amended claims have been examined as best a possible in the allotted time under the AFCP guidelines.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
2.	The prior Office Action objection would be withdrawn given the feature has been re-written to include indefinite articles.  

Prior Office Action Claim Rejections - 35 USC § 112
3.	The rejections of claim 1, and thus dependent claims 3-7 and 9-10, claim 3, and claim 11, and thus claim 12, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement would be withdrawn in view of the appropriate corrections filed.  
	The rejections of claim 1, and thus dependent claims 3-7 and 9-10, claim 3, and claim 11, and thus claim 12, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention would be withdrawn in view of the appropriate corrections filed.  
(New) Claim Rejections - 35 USC § 112
4.	Claims 4, 6, 7:  each recites “the surface region” and thus invokes improper antecedent basis and are thus are indefinite under 35 U.S.C. 112(b)/second paragraph.  It appears correction can be made by way of amending “the surface region” in each instance to “the outermost surface region”.
Response to Arguments
5.	Applicant’s arguments with respect to the prior art rejections of record have 
been considered as best as possible in the allotted time under the AFCP.  Applicant’s arguments are repeated below with a subsequent Examiner response section provided that is respectfully submitted.
	1) The Office Action repeatedly states that Hayashi teaches the general conditions of the claims and, as such, is considered to render the claims prima facie obvious "in the absence of new or unexpected results for which objective evidence is provided."2 However, such evidence is already of record and has been improperly ignored.

Response:  The burden to establish results are unexpected and significant is on Applicant (MPEP 716.02(b)).  This is the first time Applicant has ever argued the feature of new/unexpected results, thus, it is not clear how the Examiner has ignored a position never made.  Furthermore, the first claim set never claimed specific amounts in the given two regions in a single claim, or in a single claim tree (i.e., claim set of 9/26/18 has a central region volume ratio claimed in claim 2 (depending from claim 1), and outermost surface region volume ratio claimed in claim 5 (depending from claim 1); however, these features were not presented in a single claim or single claim tree (e.g.,  -2-5) such that the features were required to be considered together.  Furthermore, it is not clear to the Examiner how new/unexpected results were capable of being considered with respect to the last claim set given the claims presented were not supported by the disclosure and were indefinite being rejected under both 35 U.S.C. 112(a)/first 
2)  In detail, FIG. 4 of the application shows that Example 1 provided superior capacity ratio values relative to Comparative Examples 1 and 2.    See also, e.g., FIGS. 1 and 2, which show the active material being present throughout the thickness of the electrode, while the volume ratio is varied.
The differences between Example 1, Comparative Example 1, and Comparative Example 2 are summarized below:


Ex. 1
Comp. Ex. 1
Comp. Ex. 2
Central region (volume ratio)
90 : 10
5 : 95
50 : 50
Surface region (volume ratio)
10 : 90
5 : 95
50 : 50

It is respectfully submitted that Hayashi fails to teach or even suggest that volume ratios corresponding to Example 1 would provide superior results, as shown in FIG. 4, relative to the volume ratios corresponding to Comparative Examples 1 and 2. As such, it is respectfully submitted that the superior results evidenced in FIG. 4 are surprising and unexpected in view of the teachings of Hayashi, and are sufficient to rebut any prima facie case of obviousness that might arguendo be advanced based on Hayashi.  Finally, it is submitted that the evidence is commensurate in scope with claim 1, which, as amended herein and discussed above, closely parallels Example 1 of the specification.  In view of the above, it is respectfully submitted that Hayashi fails to render obvious the subject matter, as a whole, that is presently recited in claim 1. As such, claim 1 and the claims depending therefrom are allowable over Hayashi.  Withdrawal of this rejection is respectfully requested.
In the outstanding Office Action Made Final, claims 1, 6-7, 9, and 10 were rejected under 35 U.S.C. § 103 as being unpatentable over Huang in view of Sato. Claim 1 is amended as discussed above in section E. As claims 3 and 5 (which are now incorporated into claim 1) were not subject to this rejection, it is respectfully submitted that this rejection is obviated.  Withdrawal of this rejection is respectfully requested.  In the outstanding Office Action Made Final, claims 3-5 were rejected under 35 U.S.C. § 103 as being unpatentable over Huang and Sato in view of Hayashi. This rejection essentially relies on the same teachings of Hayashi that are addressed above in section E. Even if the cited reference could be properly combined (which is not conceded), it is respectfully submitted that amended claim 1 is allowable over Huang, Sato, and Hayashi for at least the reasons set forth above in section Withdrawal of this rejection is respectfully requested.
	Response: The first overarching issue is that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective must be commensurate in scope with the claims which the evidence is offered to support." (MPEP 7160.02(d)) (Examiner emphasis).  See also the following case law:  
In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.); and 

In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.") 

The tested composition is limited to a negative electrode with artificial graphite negative active material, and a copper foam current collector.  The claims as presented recite the vast genera of “an electrode” (which could be a positive or negative electrode), a metal-containing foam current collector (which could be hundreds, if not thousands of possibilities given the numerous metal alloy compositions known), and “an active mass including an active material” (which could be any known active material including positive active materials).  Thus, the evidenced offered to support the allegation of unexpected results is not commensurate in scope with the claim in terms of at least the type of electrode, type of active material, and type of metal for the current collector.	
For example, in the case law of In re Grasselli cited above, the evidence of experiments limited to sodium were considered insufficient to rebut the prima facie case of obviousness because the claims were directed to catalysts containing an alkali metal (sodium being a species prima facie case of obviousness on the basis of unexpected results, the single species presented in Example 1 does not provide sufficient evidence that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.
Furthermore, as noted in the case law of In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980), the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See also the following case law (MPEP 716.02(d)):
In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium).

The single data point provided does not span the ranges claimed.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  Thus, the evidence does not support unexpected results for the entire claimed range which is required, and the single data point is not considered a “sufficient number of tests” inside the range.
	Accordingly, the arguments of unexpected/new results to overcome the prima facie case of obviousness presented in the prior Office Action are not persuasive, wherein the rejections would be maintained.  

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/Primary Examiner, Art Unit 1729